Order entered October 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00850-CV

                    AMERICAN HONDA MOTOR CO., INC., Appellant

                                                 V.

                            SARAH MILBURN, ET AL., Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-16470

                                             ORDER
       Before the Court is the October 1, 2019 request of Lanetta Williams, Official Court

Reporter for the 116th Judicial District Court, for a second extension of time to file the reporter’s

record. We GRANT the request and extend the time to October 21, 2019. We caution Ms.

Williams that further extension requests will be disfavored.


                                                       /s/     BILL WHITEHILL
                                                               JUSTICE